     Case 2:16-cr-00145-TOR      ECF No. 481   filed 06/16/20   PageID.7029 Page 1 of 4




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO. 2:16-CR-0145-TOR-1
 8                               Plaintiff,
                                                   ORDER DENYING DEFENDANT’S
 9           v.                                    MOTION FOR
                                                   RECONSIDERATION AND
10    VASSILY ANTHONY THOMPSON,                    GRANTING MOTION TO EXTEND
                                                   DEADLINE
11                               Defendant.

12         BEFORE THE COURT are Defendant’s Motion for Reconsideration and

13   Motion to Extend Deadline. ECF Nos. 479, 480. These matters were submitted

14   for consideration without oral argument. The Court has reviewed the record and

15   files herein and is fully informed.

16                                     BACKGROUND

17         The Court previously denied Defendant’s Motion to Reduce his Sentence.

18   ECF No. 478. Defendant now seeks reconsideration because he claims to have

19   tested positive for the coronavirus. ECF No. 479 (without any proof). Defendant

20   also seeks an extension of time to file an appeal. ECF No. 480.


        ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
        AND GRANTING MOTION TO EXTEND DEADLINE ~ 1
     Case 2:16-cr-00145-TOR       ECF No. 481     filed 06/16/20   PageID.7030 Page 2 of 4




 1                                        DISCUSSION

 2      A. Motion for Reconsideration

 3          No precise “rule” governs the district court’s inherent power to grant or deny

 4   a motion to reconsider a prior ruling in a criminal proceeding. Rather, the district

 5   court’s authority to revisit a ruling [. . .] “is within its sound judicial discretion.”

 6   United States v. Lopez-Cruz, 730 F.3d 803, 811 (9th Cir. 2013) (citation omitted).

 7      B. Jurisdiction of the District Court While Case is on Appeal

 8          Defendant spends much time arguing that this Court has jurisdiction to

 9   decide the 18 U.S.C. § 3582(c) issue. ECF No. 279 at 2-3. Whether or not this

10   Court has full jurisdiction to proceed is not the issue. This Court ruled on the

11   motion as if it had jurisdiction. It did not deny the motion for lack of jurisdiction.

12   The denial of the motion on the merits makes this issue moot.

13      C. Extraordinary and Compelling Reasons

14          Defendant argues that his current medical condition—testing positive for the

15   coronavirus—presents extraordinary and compelling reasons to be released. ECF

16   No. 479 at 3. Defendant does not allege that he is currently incapacitated and

17   admits that he is receiving medical care for his illnesses. Whether Defendant is

18   housed in prison or detained at home, the virus continues to spread throughout

19   society. Fear of the effects of the virus does not warrant immediate release. In this

20   case, there are no extraordinary and compelling reasons for a reduction in sentence.


        ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
        AND GRANTING MOTION TO EXTEND DEADLINE ~ 2
      Case 2:16-cr-00145-TOR     ECF No. 481    filed 06/16/20   PageID.7031 Page 3 of 4




 1        D. Factors under 18 U.S.C. § 3553(a)

 2          Defendant does not challenge the Court’s prior findings regarding the

 3   § 3553(a) factors. Defendant promised financing to his victims of over $86 million

 4   and took over $2 million dollars from them. This was an egregious white collar

 5   crime scheme. The Court is obligated to protect the public from defendant’s

 6   fraudulent conduct. The sentence the Court imposed was “sufficient, but not

 7   greater than necessary,” to comply with the purposes of § 3553(a), including to

 8   reflect the seriousness of the offense, to promote respect for the law, to provide just

 9   punishment for the offense and to afford adequate deterrence to this criminal

10   conduct. Even with recent developments, the sentence imposed remains sufficient

11   but not greater than necessary to comply with the purposes of sentencing.

12        E. Danger to any Person and the Community under 18 U.S.C. § 3142(g)

13          Defendant now contends that he poses no risk to the community because he

14   would be on home confinement and unable to “otherwise interact with anyone.”

15   ECF No. 479 at 5. He contends the Court can impose conditions that would ensure

16   community safety. Id. He disputes that his pretrial conduct was illegal. Be that as

17   it may, Defendant’s conduct was a clear violation of a court order. Given the

18   gravity of the offense of conviction and Defendant’s proclivity to ignore the law

19   and court orders, the community remains at risk.

20   //


          ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
          AND GRANTING MOTION TO EXTEND DEADLINE ~ 3
     Case 2:16-cr-00145-TOR     ECF No. 481    filed 06/16/20   PageID.7032 Page 4 of 4




 1      F. Extension of Time to Appeal

 2         Defendant seeks an order extending the deadline to file an appeal until July

 3   16, 2020. The Government does not oppose this extension. According to Federal

 4   Rule of Appellant Procedure 4(b)(4), for good cause, the district court may extend

 5   the time to file a notice of appeal for a period not to exceed 30 days. Accordingly,

 6   this motion will be granted.

 7                                    CONCLUSION

 8         Although Defendant’s health condition is unfortunate, the Court declines to

 9   exercise its discretion to reduce Defendant’s sentence because extraordinary and

10   compelling reasons do not warrant such a reduction.

11   ACCORDINGLY, IT IS HEREBY ORDERED:

12         1. Defendant’s Motion for Reconsideration, ECF No. 479, is DENIED.

13         2. Defendant’s Motion to Extend Deadline, ECF No. 480, is GRANTED.

14         3. Defendant’s appeal may be filed no later than July 16, 2020.

15         The District Court Executive is directed to enter this Order and furnish

16   copies to counsel.

17         DATED June 16, 2020.

18

19                                   THOMAS O. RICE
                              Chief United States District Judge
20


        ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
        AND GRANTING MOTION TO EXTEND DEADLINE ~ 4
